Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
In regards to claims 8, 9 and 13, applicant argues Habashima does not expressly or inherently disclose “transmitting, by the mobile controller to the motor vehicle, the captured image of the motor vehicle; and” “determining, by the motor vehicle, whether the motor vehicle appears in the captured image.” Further in regards to claim 8, applicant argues Habashima does not suggest that the vehicle may perform the operations as described above but instead Habashima only suggests the application may reside within the memory of a portable device, may be a web based application, or may reside on an external host server. Applicant also states “[i]nherency, however, is not equivalent to obviousness.” Additionally, applicant argues the first office action’s assertion that “one of ordinary skill would have understood [the program being integrated with other vehicle related software accessed via the portable electronic device] may mean the software may be stored within memory on the vehicle and the image must then be communicated to the vehicle in order to perform the application method” is inconsistent with the law of anticipation because “the examiner must provide a basis in fact and/or technical reasoning to support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the prior art” and because the rejection relies upon what the disclosure of Habashima “may mean,” the anticipation rejection has not provided sufficient evidence that there is an explicit or inherent disclosure of the augmented reality interface program being stored by a memory of the vehicle and executed by the vehicle. 

Further, the use of the word “may” in this context is not inconsistent with the laws and rules of anticipation. When multiple options are provided by a disclosure, in this case Habashima discloses a number of different locations the augmented reality interface application may be stored within, does not mean that certain embodiments will not necessarily flow from the disclosure. As Habashima states the augmented reality interface program may be integrated with other vehicle related software and accessed by the portable electronic device ([0040]), which covers vehicle related software both in a portable electronic device, a vehicle, and in the other locations as taught. 
Additionally, the first rejection of claim 8 was not a rejection based on obviousness but on novelty, under 35 U.S.C. 102, and inherency was never equated to obviousness. 

In regards to claim 13, applicant argues similar features are recited and it is patentably distinguished for the same reasons as claim 8, which is found unpersuasive, as explained above.
In regards to claim 9, applicant argues it is patentably distinguishable at least by virtue of its dependency. This is found unpersuasive for the same reasons as explained above.
In regards to claims 10-12, applicant argues they are patentably distinguishable at least by virtue of dependency and Su does not address the deficiencies of Habashima as stated previously. This is found unpersuasive for the same reasons as explained above. 

Specification
The disclosure is objected to because of the following informalities: reads “BRIEF DESCRIPTION FO THE DRAWING FIGURE” should read “BRIEF DESCRIPTION OF THE DRAWING FIGURE” 
Appropriate correction is required.

Claim Objections
Claim 16 objected to because of the following informalities: reads “motor vehicle interrupted or canceled” should read “motor vehicle is
Claim 20 objected to because of the following informalities: reads “driving maneuver of the motor vehicle interrupted or canceled when” should read “driving maneuver of the motor vehicle is interrupted or canceled when”.
Claim 21 objected to because of the following informalities:  “the remote-control system of claim 15”, but claim 15 is directed to a method not a system and should read “the remote-control method of claim 15” or be dependent on a different claim number.  
Claim 22 objected to because of the following informalities: reads “approving execution of the remote-control command based if it determined” should read “approving execution of the remote-control command based on if it determined”.
Claim 24 objected to because of the following informalities: reads “driving maneuver of the motor vehicle interrupted or canceled when” should read “driving maneuver of the motor vehicle is interrupted or canceled when”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 13, 14, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Habashima et al..
In regards to claim 8, Habashima teaches a method for remotely controlling at least one function of a motor vehicle by a mobile controller (Fig 3, 9), the method comprising: 
sending, by the mobile controller to the motor vehicle, a remote-control command; ([0084] at step 908, determined if user has inputted any of the vehicle features icons. [0085] at step 914, determined if user has inputted any vehicle feature settings menu icons. [0086] at step 922, setting changes based on user input are communicated to the vehicle control unit. Inputs are received by a mobile device and sent to the motor vehicle.)
capturing, by the mobile controller, an image of the motor vehicle; ([0032] portable electronic device may capture images of the motor vehicle. Portable electronic device may be a handheld device or smart phone.)
transmitting, by the mobile controller to the motor vehicle, the captured image of the motor vehicle; ([0029] components of augmented reality system may be rearranged. [0039] augmented reality interface application may be installed external to the memory of the portable electronic device. [0040] augmented reality interface application may be integrated with or within vehicle related software and accessed by the portable electronic device. One of ordinary skill would have understood that this may mean the software may be stored within memory on the vehicle and the images must then be communicated to the vehicle in order to perform the application method.)
determining, by the motor vehicle, whether the motor vehicle appears in the captured image; ([0053] image processing module determines that image is of a portion of the vehicle. [0040] augmented reality interface application may be integrated with or within other vehicle software and accessed by the portable electronic device. Thus, the motor vehicle may perform the image processing.)
approving execution of the remote-control command responsive to the determination that the motor vehicle appears in the captured image; ([0053] image processing module determines that image is of a portion of the vehicle. [0059] in some embodiments, either no image will be displayed or an alert 
executing, by the motor vehicle, the remote-control command responsive to the approval, (Fig 9 922, [0086] at step 922, setting changes are communicated to ECU 104, setting changes are the remote control command. This is executing the remote-control command based on approval of the vehicle being in the image.)
wherein the captured image is displayed on the mobile controller and the mobile controller displays whether or not the vehicle has been determined to appear in the captured image. (Fig 9 912, 918, 924, [0084] vehicle features settings menu is displayed in augmented reality on top of the image of the vehicle and the vehicle features on the mobile device. [0085] submenus may be further displayed on top of the image. [0087] the menus may be updated based on user commands and inputs. [0059] in some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point of interest. This is displaying whether the vehicle has been determined to appear in the images and displaying the images on the mobile controller.)

In regards to claim 9, Habashima teaches the method of claim 8, wherein
 - the captured image is part of a video of the motor vehicle that is recorded by an optical detection device of the mobile controller, ([0037] augmented reality interface processed still or moving images of the vehicle, captured by the portable electronic device. Moving images may be videos.)
- the video is transmitted to the motor vehicle, ([0029] components of augmented reality system may be rearranged. [0039] augmented reality interface application may be installed external to the memory of the portable electronic device. [0040] augmented reality interface application may be integrated with or within other vehicle software and accessed by the portable electronic device. One of 
- the approval is continuously granted so long as the motor vehicle is continuously identified in the video by the motor vehicle. ([0053] image processing module determines that image is of a portion of the vehicle. [0059] in some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point of interest. When the camera does not look at a point of interest it may not be looking at the vehicle. As the process only starts when the camera is looking at the vehicle, approval must be given.)

In regards to claim 13, Habashima teaches a remote-control system (Fig 1), comprising: 
a motor vehicle; (102) and 
a mobile controller, (110)
wherein the mobile controller is configured to 
send a remote-control command to the motor vehicle, ([0084] determines if user has inputted any of the vehicle features icons. [0085] determines if user has inputted any vehicle feature settings menu icons. [0086] setting changes based on user input are communicated to the vehicle control unit.)
capture an image of the motor vehicle, ([0032] portable electronic device may capture images of the motor vehicle. Portable electronic device may be a handheld device or smart phone.) and 
transmit the captured image of the motor vehicle to the motor vehicle, ([0029] components of augmented reality system may be rearranged. [0039] augmented reality interface application may be installed external to the memory of the portable electronic device. [0040] augmented reality interface application may be integrated with or within other vehicle software and 
wherein the motor vehicle is configured to 
determine whether the motor vehicle appears in the captured image, ([0053] image processing module determines that image is of a portion of the vehicle. [0040] augmented reality interface application may be integrated with or within other vehicle software and accessed by the portable electronic device. Thus, the motor vehicle may perform the image processing.)
approve execution of the remote-control command responsive to the determination that the motor vehicle appears in the captured image, ([0053] image processing module determines that image is of a portion of the vehicle. [0059] in some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point of interest. When the camera does not look at a point of interest it may not be looking at the vehicle. As the process only starts when the camera is looking at the vehicle, approval must be given.) and 
execute the remote-control command responsive to the approval, ([0086] setting changes are communicated to ECU 104, setting changes are the remote control command. This is executing the remote-control command based on approval of the vehicle being in the image.)
wherein the mobile controller is configured to display the captured image and an indication of whether or not the vehicle has been determined to appear in the captured image. ([0084] vehicle features settings menu is displayed in augmented reality on top of the image of the vehicle and the vehicle features on the mobile device. [0085] submenus may be further displayed on top of the image. [0087] the menus may be updated based on user commands and inputs. [0059] in some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point 

In regards to claim 14, Habashima teaches the method of claim 8, wherein the captured image of the motor vehicle includes an exterior of the motor vehicle. (Fig 8A, [0045] if, for example, portable electronic device is determined to be located a specific distance north of the front of the vehicle, then image processing module can determine that the user is located outside and in front of the vehicle. If one is outside of the vehicle, the captured image must include an exterior of the motor vehicle.)

In regards to claim 18, Habashima teaches the remote-control system of claim 13, wherein the captured image of the motor vehicle includes an exterior of the motor vehicle. (Fig 8A, [0045] if, for example, portable electronic device is determined to be located a specific distance north of the front of the vehicle, then image processing module can determine that the user is located outside and in front of the vehicle. If one is outside of the vehicle, the captured image must include an exterior of the motor vehicle.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Habashima, in view of Su et al. (US 20170180330).
In regards to claim 10, Habashima teaches the method of claim 8.
Habashima does not teach: 
conducting, by the motor vehicle, a plausibility test of the remote-control command, wherein the approval is granted only if the remote-control command has been evaluated as plausible.
However, Su teaches performing a number of different tests on a remote control command to ensure the commands are both valid, legal and rational ([0062]). The command may be approved if it passes the rationality test ([0078]). Rationality is essentially that the command is reasonable to be executed based on the current driving situation ([0079]). One of ordinary skill would have understood this is a plausibility test.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle remote control method of Habashima by incorporating the teachings of Su, such that the method includes steps of assessing the rationality of the remote control commands and the commands are executed only when they pass a rationality test.
The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants. As acknowledged by Su, certain commands may be highly inadvisable during certain situations, like sudden braking while traveling at a high speed ([0079]), one or ordinary skill would have recognized that by checking commands for their rationality, a vehicle can be operated more safely, avoiding potentially dangerous situations.

In regards to claim 11, Habashima teaches the method of claim 8.
Habashima does not teach: responsive to detection of a communication problem between the mobile controller and the motor vehicle, the execution of the remote-control command is canceled by 
Su teaches detecting a communication problem in the form of an unauthorized user ([0060]), or an invalid, illegal, or irrational command ([0062]). In the event that a command is communicated by an unauthorized user, it is not executed ([0060]), which is a form of cancelling the command. Further, if the command does not pass all of the validity, legality, or rationality tests, the control instruction is not executed ([0063]), this is again a form of canceling the command. These tests are performed by the vehicle mounted remote control electronic device ([0063]). Further, one of ordinary skill in the art would have also understood that not executing these commands from either an unauthorized user or with poor test results is putting the vehicle in a state that secures against unintended movement by ensuring movement that is not allowed to happen does not happen. The legality test compares the command to white-listed possible commands, only allowing intended movements ([0092]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle remote control method of Habashima by incorporating the teachings of Su, such that the method includes a steps of ensuring the command is sent by an authorized user, and if it does following steps of assessing the command's validity, legality, and rationality through tests. Should the command fail to pass any of these tests, it will be canceled and not executed. Further, the test of legality may assess if the command is an intended movement by checking if the command appears on a command white list.
The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants.

In regards to claim 12, Su teaches performing a rationality test based on how reasonable it would be to execute a command under the current driving conditions ([0078], [0079]). Su also teaches the instruction execution result may be sent to the source of the commands ([0070]), one of ordinary skill in the art would have understood this may include a result of the rationality test.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle remote control method of Habashima, as already modified by Su, by further incorporating the teachings of Su, such that after performing the rationality test on the remote control command, another step is performed of sending an indication of whether the command was executed along with a result of the rationality test to the portable electronic device issuing the command.
The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants. As acknowledged by Su, certain commands may be highly inadvisable during certain situations, like sudden braking while traveling at a high speed ([0079]), one or ordinary skill would have recognized that by checking commands for their rationality, a vehicle can be operated more safely, avoiding potentially dangerous situations and sharing this information with the user will impart a greater feeling of comfort and awareness of the actions the vehicle is or is not taking and why.

In regards to claim 15, Habashima teaches the method of claim 14, wherein the remote control command is for a movement of the motor vehicle. ([0030] vehicle features that may be controlled include vehicle switches, push buttons, controls, compartments, handles, and the like. Vehicle systems that may be controlled include navigation systems, HVAC systems, audio systems, video systems, 
Habashima does not teach: the remote control command is for a maneuver, or driving maneuver of the motor vehicle.
Su teaches the instruction content may include ignition, braking, or other vehicle safe driving behaviors or activating a radio or other entertainment setting behaviors ([0069]). One of ordinary skill would have understood this includes a maneuver or driving maneuver of the motor vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle remote control method of Habashima by incorporating the teachings of Su, such that the method includes steps of the augmented reality interface controlling the vehicle in to execute a maneuver or driving maneuver command. 
The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants.

In regards to claim 16, Habashima, as modified by Su, teaches the method of claim 15, wherein 
- the captured image is part of a video of the motor vehicle that is recorded by an optical detection device of the mobile controller, ([0037] augmented reality interface processed still or moving images of the vehicle, captured by the portable electronic device. Moving images may be videos.)
 - the video is transmitted to the motor vehicle, ([0029] components of augmented reality system may be rearranged. [0039] augmented reality interface application may be installed external to the memory of the portable electronic device. [0040] augmented reality interface application may be 
- the movement, maneuver, or driving maneuver of the motor vehicle interrupted or canceled when the motor vehicle is no longer identified in the video. ([0053] image processing module determines that image is of a portion of the vehicle. [0059] in some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point of interest. When the camera does not look at a point of interest it may not be looking at the vehicle. As the process only inputs a command when looking at the vehicle, if it is a command that requires any sort of continuous input, it must be interrupted when the vehicle is no longer in view of the camera because the user would no longer be able to input the command. A continuous or longer duration input command is conventional within the art to produce a corresponding continuous or duration result, for example holding down a move forward control to move the vehicle forward while the control is held.)

In regards to claim 17, Su teaches performing a number of different tests on a remote control command to ensure the commands are both valid, legal and rational ([0062]). The command may be approved if it passes the rationality test ([0078]). Rationality is essentially that the command is reasonable to be executed based on the current driving situation, for example braking heavily on a freeway while traveling at high speed may be determined to not be rational ([0079]). One of ordinary skill would have understood this is a plausibility test based at least in part on if the action would lead to a collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle remote control method of Habashima by incorporating the 
The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants. As acknowledged by Su, certain commands may be highly inadvisable during certain situations, like sudden braking while traveling at a high speed ([0079]), one or ordinary skill would have recognized that by checking commands for their rationality, a vehicle can be operated more safely, avoiding potentially dangerous situations.

In regards to claim 19, Habashima teaches the remote-control system of claim 18, wherein the remote control command is for a movement of the motor vehicle. ([0030] vehicle features that may be controlled include vehicle switches, push buttons, controls, compartments, handles, and the like. Vehicle systems that may be controlled include navigation systems, HVAC systems, audio systems, video systems, infotainment systems, telephone systems, and the like. [0036] The augmented reality interface allows changing settings of vehicle features. One of ordinary skill in the art would have understood this includes a movement of the vehicle.)
Habashima does not teach: the remote control command is for a maneuver, or driving maneuver of the motor vehicle.
Su teaches the instruction content may include ignition, braking, or other vehicle safe driving behaviors or activating a radio or other entertainment setting behaviors ([0069]). One of ordinary skill would have understood this includes a maneuver or driving maneuver of the motor vehicle. 

The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants.

In regards to claim 20, Habashima, as modified by Su, teaches the remote-control system of claim 19, wherein 
- the captured image is part of a video of the motor vehicle that is recorded by an optical detection device of the mobile controller, ([0037] augmented reality interface processed still or moving images of the vehicle, captured by the portable electronic device. Moving images may be videos.)
- the video is transmitted to the motor vehicle, ([0029] components of augmented reality system may be rearranged. [0039] augmented reality interface application may be installed external to the memory of the portable electronic device. [0040] augmented reality interface application may be integrated with or within other vehicle software and accessed by the portable electronic device. One of ordinary skill would have understood that this may mean the software may be stored within memory on the vehicle and the video must then be communicated to the vehicle in order to perform the application method.) and 
- the movement, maneuver, or driving maneuver of the motor vehicle interrupted or canceled when the motor vehicle is no longer identified in the video. ([0053] image processing module determines that image is of a portion of the vehicle. [0059] in some embodiments, either no image will 

In regards to claim 21, Su teaches performing a number of different tests on a remote control command to ensure the commands are both valid, legal and rational ([0062]). The command may be approved if it passes the rationality test ([0078]). Rationality is essentially that the command is reasonable to be executed based on the current driving situation, for example braking heavily on a freeway while traveling at high speed may be determined to not be rational ([0079]). One of ordinary skill would have understood this is a plausibility test based at least in part on if the action would lead to a collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle remote control method of Habashima by incorporating the teachings of Su, such that the method includes steps of assessing the rationality of the remote control commands and the commands are executed only when they pass a rationality test which may include preventing a collision.
The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants. As acknowledged by Su, certain commands may be highly 

In regards to claim 22, Habashima teaches a method for remotely controlling at least one function of a motor vehicle by a mobile controller (Fig 3, 9), the method comprising: 
receiving, by the motor vehicle from the mobile controller, a remote-control command for a movement of the motor vehicle; ([0084] at step 908, determined if user has inputted any of the vehicle features icons. [0085] at step 914, determined if user has inputted any vehicle feature settings menu icons. [0086] at step 922, setting changes based on user input are communicated to the vehicle control unit. Inputs are received by a mobile device and sent to the motor vehicle.)
receiving, by the motor vehicle from the mobile controller, a captured image of an exterior of the motor vehicle;  ([0032] portable electronic device may capture images of the motor vehicle. Portable electronic device may be a handheld device or smart phone. Fig 8A, [0045] if, for example, portable electronic device is determined to be located a specific distance north of the front of the vehicle, then image processing module can determine that the user is located outside and in front of the vehicle. If one is outside of the vehicle, the captured images must include an exterior of the motor vehicle. [0029] components of augmented reality system may be rearranged. [0039] augmented reality interface application may be installed external to the memory of the portable electronic device. [0040] augmented reality interface application may be integrated with or within vehicle related software and accessed by the portable electronic device. One of ordinary skill would have understood that this may mean the software may be stored within memory on the vehicle and the images must then be communicated to the vehicle in order to perform the application method.)

Habashima also teaches: image processing module determines that image is of a portion of the vehicle ([0053]). In some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point of interest ([0059]). When the camera does not look at a point of interest it may not be looking at the vehicle. As the process only starts when the camera is looking at the vehicle, approval must be given. At step 922, setting changes are communicated to ECU 104, setting changes are the remote control command (Fig 9 922, [0086]). This is executing the remote-control command based on approval of the vehicle being in the image.
	Habashima does not teach: 
receiving, by the motor vehicle from the mobile controller, a remote-control command for a maneuver or driving maneuver of the motor vehicle; 
determining, by the motor vehicle, whether or not the remote-control command is plausible depending upon whether or not the movement, maneuver, or driving maneuver of the motor vehicle would result in a collision with an object or obstacle surrounding the motor vehicle; 
approving execution of the remote-control command based if it is determined that the exterior of the vehicle appears in the captured image and the movement, maneuver, or driving maneuver of the motor vehicle being plausible; 
executing, by the motor vehicle, the remote-control command responsive to the approval.
	However, Su teaches the instruction content may include ignition, braking, or other vehicle safe driving behaviors or activating a radio or other entertainment setting behaviors ([0069]). One of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle remote control method of Habashima by incorporating the teachings of Su, such that the method includes steps of the augmented reality interface controlling the vehicle in to execute a maneuver or driving maneuver command and steps of assessing the rationality of the remote control commands and the commands are executed only when they pass a rationality test which may include preventing a collision. 
The motivation to do so is that, as acknowledged by Su, an automotive remote control system receiving input from a human controlled intelligent device, such as a mobile phone, can allow a vehicle to be controlled more intelligently and conveniently ([0004]). As such, driving may be more comfortable and safer for the vehicle's occupants. As acknowledged by Su, certain commands may be highly inadvisable during certain situations, like sudden braking while traveling at a high speed ([0079]), one or ordinary skill would have recognized that by checking commands for their rationality, a vehicle can be operated more safely, avoiding potentially dangerous situations.

In regards to claim 23, Habashima, as modified by Su, teaches the method of claim 22, wherein 

- the approval is continuously granted and the remote-control command is executed so long as the motor vehicle is continuously identified in the video by the motor vehicle. ([0053] image processing module determines that image is of a portion of the vehicle. [0059] in some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point of interest. When the camera does not look at a point of interest it may not be looking at the vehicle. As the process only starts when the camera is looking at the vehicle, approval must be given.)

In regards to claim 24, Habashima, as modified by Su, teaches the method of claim 22, wherein 
- the captured image is part of a video of the motor vehicle, ([0037] augmented reality interface processed still or moving images of the vehicle, captured by the portable electronic device. Moving images are videos.) and 
- the movement, maneuver, or driving maneuver of the motor vehicle interrupted or canceled when the motor vehicle is no longer identified in the video. ([0053] image processing module determines that image is of a portion of the vehicle. [0059] in some embodiments, either no image will be displayed or an alert will be displayed when the camera is not looking at a point of interest. When the camera does not look at a point of interest it may not be looking at the vehicle. As the process only inputs a command when looking at the vehicle, if it is a command that requires any sort of continuous input, it must be interrupted when the vehicle is no longer in view of the camera because the user would no longer be able to input the command. A continuous or longer duration input command is conventional within the art to produce a corresponding continuous or duration result, for example holding down a move forward control to move the vehicle forward while the control is held.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al. (US 20150367861) teaches checking whether a command request is from a reliable source and permitting the request when conditions are met.
Takemura et al. (US 20150223064) teaches a system and method for sending an image from a mobile device to a vehicle and identifying the mobile device.
Seok (US 20120065814) teaches an augmented reality method which can use a mobile device with a camera, such as a phone, to control features of a vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661